Title: To Thomas Jefferson from Albert Gallatin, 16 October 1802
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            Oct. 16th 1802
          
          I enclose a letter of Capn. Crowningshield recommending the removal of the Surveyor of Gloucester. The new collector’s (Gibaut) letter making a similar representation was sent to you some days ago.
          with respect & attachment Your obedt. Servt.
          
            Albert Gallatin
          
          
            The sickness & absence of the principal accounting clerk of this office (Mr Sheldon) has prevented my transmitting the weekly return of Warrants.
            A. G.
          
        